Citation Nr: 0327268	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-17 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for back 
injury residuals, claimed as arthritis of the back.

2.  Entitlement to service connection for bilateral patellar 
bursitis.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to October 
1945.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in May 2002, wherein (1) it was determined that new and 
material evidence had not been submitted that would serve to 
reopen a previously denied claim seeking service connection 
for back injury residuals (then claimed as service connection 
for injuries to the right leg, back, and hip); and (2) 
service connection for patellar bursitis was denied.  This 
appeal ensued.  


FINDINGS OF FACT

1.  Service connection for injuries to the right leg, back, 
and hip was denied by the RO in March 1947.  The veteran was 
notified on that decision, and of appellate rights and 
procedures, but did not appeal the decision.  

2.  The regulation pertaining to the reopening of previously 
denied claims on the grounds that new and material evidence 
exists (38 C.F.R. § 3.156) was changed effective on August 
29, 2001.  In October 2002, the veteran was notified of the 
new regulation.  

3.  The evidence submitted since March 1947 is neither 
cumulative nor redundant of the evidence of record at the 
time of the 1947 decision, and by itself, or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the present claim.         

4.  There is no medical evidence indicating that the claimed 
disability of the back was incurred in, or aggravated by, 
service.  Nor does the evidence show that the disability was 
manifested within one year following discharge.

5.  There is no medical evidence indicating that the veteran 
had, complained of, or was treated for, any injury, 
disability, or disease related to the knees during service. 

6.  There is no medical evidence attributing the veteran's 
current bilateral patellar bursitis to military service.


CONCLUSIONS OF LAW

1.  A March 1947 rating decision, whereby service connection 
for injuries to the right leg, back, and hip was denied, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2003).  

2.  Medical evidence received since March 1947 pertaining to 
the veteran's back is new and material.  Accordingly, the 
claim seeking service connection for back injury residuals, 
claimed as arthritis of the back, is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2003).

3.  The claimed disability of the back was not incurred in, 
or aggravated by, service, and arthritis of the back is not 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2003).

4.  Bilateral patellar bursitis was not incurred in, or 
aggravated by, service.  38 U.S.C.A. § 1110, 1111 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law 
legislation eliminating the concept of a well-grounded claim, 
enhancing the obligations of VA with respect to the duty to 
assist a veteran in pursuing a claim, and imposing on the VA 
certain notification requirements.  Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Final regulations implementing the 
VCAA were published on August 29, 2001, and they apply to 
most claims for benefits received by VA on or after November 
9, 2000, such as the one in the instant case, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).

The Board notes that the VCAA is expressly deemed not to 
apply to claims pertaining to the submittal of new and 
material evidence that had been pending as of August 29, 
2001.  However, because the instant claim was filed after 
August 2001, the VCAA does apply to this case.  

First, under the VCAA, VA has a duty to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  There is no issue in this case 
as to providing an appropriate application form, or as to the 
completeness of the application.  Further, the veteran has 
been advised of the applicable laws and regulations, 
including those about the evidence needed to substantiate his 
claim and VA's duty to assist the veteran in gathering such 
evidence, by the Statement of the Case (SOC) issued in 
October 2002 in the development of this appeal and in a 
letter dated in January 2002.  Specifically, the SOC set 
forth the laws and regulations concerning VA's duty to assist 
the veteran in obtaining records in the custody of the 
federal government and private physicians' records, the 
provision of VA examinations or medical opinions, and the 
veteran's ultimate responsibility to substantiate his claim.  
The letter dated in January 2002 set forth in greater detail 
what evidence is necessary to substantiate the claim, what 
additional evidence is needed, where and when to send any 
additional evidence, and who the veteran can contact if he 
has questions or needs assistance.  The Board accordingly 
finds that the VA has fulfilled its duty-to-notify 
obligations under the VCAA and implementing regulations.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  In 
particular, it is noted that treatment records cited by the 
veteran as relevant to his claim have been obtained and 
associated with the claims folder.  They include the 
veteran's service medical records and private physician 
records, including those from Dr. C. Aubrey Isham, Jr., Dr. 
Catherine L. Mathes, Dr. Charles A. Gouffon, and Mountain 
Empire Clinic.
  
In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to 
establish a claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993).   

II.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim of Service Connection for Back Injury 
Residuals, Claimed as Arthritis of the Back

The Board notes that it initially denied service connection 
for alleged injuries to the right leg, back, and hip, in 
March 1947.  The veteran now maintains that he has new and 
material medical evidence to reopen this claim for back 
injury residuals, claimed as arthritis of the back.  He 
states that, while on duty in France near Normandy Beach, 
some 30 to 35 days after D-Day, he injured his back lifting 
an ammunition trailer to attach it to his jeep vehicle.  He 
further states that he had surgery at a field hospital in 
France as a result of this incident.  He maintains that his 
current back disability, as well as bilateral patellar 
bursitis (discussed separately below), stem from this World 
War II injury.  See veteran's appeal form, "VA Form 9," 
dated in October 2002.   

Governing statutory and regulatory provisions provide that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 2002); see also 38 U.S.C.A. §§ 7104(b) and 7105 
(West 2002).  

VA's regulation at 38 C.F.R. § 3.156 (2003) governs the 
reopening of previously-denied claims on the grounds that new 
and material evidence exists.  "New" evidence is evidence 
not previously submitted to VA.  "Material" evidence is 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2003).  Under 38 C.F.R. § 3.156(a), new and material 
evidence can be "neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
decision of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim."  

In this regard, the Board notes that the issue of whether a 
previously-denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the 
RO's action, the Board must initially address the question of 
whether "new and material" evidence has been presented 
sufficient to reopen the claim of service connection for back 
injury residuals.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003). 

The "new and material evidence" standard does not require a 
claimant to demonstrate that the "new" evidence would 
probably change the outcome of the prior denial.  Rather, it 
is important that there be a complete record upon which the 
claim can be evaluated, and some new evidence may contribute 
to a more complete picture of the circumstances surrounding 
the origin of a claimant's injury or disability.  Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it must 
be determined whether the evidence submitted by the claimant 
is new and material.  Second, if new and material evidence 
has been presented, the claim is to be reopened and evaluated 
on its merits; in such circumstances, VA will consider all 
evidence, both old and new, after it ensures that its duty to 
assist has been fulfilled.

In the instant case, service connection for injuries to the 
right leg, back, and hip was denied by the RO in March 1947, 
following review of evidence that included service medical 
records, which included examination reports for both 
enlistment and separation, as well as the examination records 
of Drs. M. L. Davis and J. Ralph Hamilton.  The RO noted in 
the letter transmitting the rating decision that the 
"alleged injury to the right leg, back and hip is not shown 
by the evidence of record."  

The veteran was notified of the RO's decision, and of 
appellate rights and procedures, by a letter dated on March 
26, 1947.  The record does not reflect that the veteran 
indicated disagreement with the March 1947 decision denying 
service connection for alleged injuries to the right leg, 
back, and hip within the one-year time period therefor.  The 
1947 decision, accordingly, is final.  Thus, it can be 
reopened only upon the receipt by VA of evidence that is both 
new and material.  

With respect to post-March 1947 evidence associated with a 
back condition or disability, the veteran's claims folder 
contains ample evidence of treatment by private physicians, 
for, among other things, degenerative disc disease of the 
cervical spine, arthritis, and fibromyositis.  See treatment 
notes and radiology reports from Mountain Empire Clinic dated 
beginning in the late 1980s to 1992.  Later, in November 
1997, Dr. C. Aubrey Isham, Jr. opined in his examination 
report that the veteran has arthritis.  Radiology reports 
from Diagnostic Imaging of East Tennessee dated in late 2001 
indicate that the veteran has mild dextroscoliosis of the 
lumbar spine and mild degenerative disc disease at L4-5 and 
L5-S1.  

All of the above evidence is "new" in the sense that it had 
not previously been associated with the claims folder.  
Further, the evidence submitted since March 1947 provides a 
diagnosis of arthritis not present in the evidence in the 
record at the time of the RO's 1947 decision.  Thus, the 
post-1947 evidence is neither cumulative nor redundant of the 
evidence before the RO in March 1947, and raises a reasonable 
possibility of substantiating the veteran's current claim 
seeking service connection for back injury residuals, claimed 
as arthritis of the back.  Accordingly, the Board finds that 
the post-1947 evidence is both new and material.    

In light of a finding that there is new and material evidence 
pertaining to the veteran's back, the Board's next inquiry is 
whether the entire record substantiates the veteran's current 
claim.  First, with respect to the veteran's service medical 
records, nothing therein indicates that the veteran ever 
complained of back problems, or that he had a back-related 
injury during service.  There is no evidence that he was ever 
treated for, or diagnosed with, a disability, disease, or 
other problem related to the back while in service.        
 
As for post-service medical records, the Board notes that the 
first evidence since March 1947 documenting the veteran's 
arthritic back condition is dated beginning in the late 1980s 
(see records from Mountain Empire Clinic), over four decades 
after discharge from service.  Also, beginning in the late 
1980s, the veteran was treated at Mountain Empire Clinic for 
degenerative disc disease of the cervical spine and 
fibromyositis.  In the late 1990s, Dr. C. Aubrey Isham, Jr. 
treated the veteran for an arthritic back condition.  None of 
the post-1947 medical records links the veteran's present 
arthritis or any back disability to service in any way.    

The Board also notes that, under VA regulations, certain 
disabilities that are manifested subsequent to discharge 
within a specified time period are statutorily presumed to 
have been incurred during service even without direct 
evidence that they were incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  For instance, arthritis that is 
manifested to a compensable degree within one year following 
separation from service is presumed to have been incurred 
during service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2003).  
In this case, there is no basis to grant statutorily-presumed 
service connection for arthritis of the back because there is 
no evidence that the condition was manifested to a 
compensable degree within one-year after discharge.  As 
discussed above, the earliest evidence of the veteran's 
arthritic back condition is dated in the late 1980s.         
 
In brief, nothing in the entire record indicates that there 
is a nexus between the veteran's service and the disability 
of the back now claimed.  Because the evidence for and 
against finding service connection is not in equipoise, the 
veteran is not entitled to a benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board 
accordingly finds that the preponderance of the evidence for 
determining service connection for back injury residuals, 
claimed as arthritis of the back, is not shown.  Further, the 
one-year statutory presumption for finding service connection 
for arthritis is not permissible.  

III.  Service Connection for Bilateral Patellar Bursitis

As with the claim for back injury residuals, the record fails 
to link the veteran's service to bilateral patellar bursitis.  
There is no evidence in the service medical records 
indicating that the veteran ever complained of, or was 
treated for, patellar bursitis or any knee-related problem.  
Nor do the service medical records show a pre-existing 
disorder, disease, or disability of the knee that was later 
determined to have been aggravated by service.  

With respect to post-service medical records, Dr. Charles A. 
Gouffon notes in his report dated in December 1994 that the 
veteran complained of bilateral leg pain and opined that he 
likely has a "fibrositis type problem."  There is no 
mention of the veteran's knees in these notes.  Nor does Dr. 
Gouffon link bilateral leg pain or the "fibrositis type 
problem" to service.  
   
Subsequently, in June 1999, Dr. C. Aubrey Isham, Jr. 
diagnosed the veteran with bilateral patellar bursitis.  
Shortly before this diagnosis, Dr. Isham noted that the 
veteran exhibited "chronic arthritic symptoms especially to 
the bilateral knees-right greater than left."  See Dr. 
Isham's report dated in June 1999, for treatment rendered in 
October 1998.  Dr. Isham's reports do not in any way link the 
veteran's service to bilateral patellar bursitis.  

The Board notes that in or around September 1944, the veteran 
had a ligation of the saphenous vein in his right leg for 
phlebitis.  See service medical records.  The veteran's 
current claim is for bilateral patellar bursitis, which is a 
musculoskeletal condition involving inflammation of the bursa 
(fluid-filled sacs or sac-like cavities) in the vicinity of 
the knee joints.  Phlebitis concerns the inflammation of 
veins.  See Dorland's Illustrated Medical Dictionary (28th 
ed. 1994), definitions of "patella," "patellar," 
"bursa," "bursitis," and "phlebitis," at pp. 240, 1243, 
and 1279.  Nothing in the record indicates that there is a 
relationship between patellar bursitis now claimed and the 
vein surgery performed almost six decades ago.   

Because there is nothing in the record favoring the claim 
seeking service connection for bilateral patellar bursitis, 
the veteran is not entitled to a benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In sum, the preponderance of the evidence is against finding 
service connection for bilateral patellar bursitis.  
Accordingly, the Board finds that bilateral patellar bursitis 
was not incurred in, or aggravated by, service.  


ORDER

1.  The veteran's claim of entitlement to service connection 
for back injury residuals, claimed as arthritis of the back, 
has been reopened. 

2.  Service connection for back injury residuals, claimed as 
arthritis of the back, is denied.

3.  Service connection for bilateral patellar bursitis is 
denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



